Citation Nr: 0938223	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic synovitis of 
the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 through July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which declined to reopen the 
Veteran's claim of service connection for chronic synovitis 
of the right elbow.

In an October 2007 decision and remand, the Board determined 
that the Veteran submitted new and material evidence to 
reopen his claim.  The Veteran's service connection claim, 
however, was remanded for further development.  The Board is 
satisfied that the action directed in its October 2007 remand 
has been performed by the RO, and the Board is prepared to 
proceed with appellate consideration of the issue of the 
Veteran's entitlement to service connection for chronic 
synovitis of the right elbow.


FINDINGS OF FACT

1.  The Veteran sustained a right elbow injury prior to 
service which was noted in his enlistment examination report.

2.  The Veteran's chronic synovitis of the right elbow has 
not been shown to be etiologically related to any injury, 
illness or disease incurred during his active duty service, 
nor has it been shown to have been aggravated during active 
duty service beyond the normal progression of the disorder. 


CONCLUSION OF LAW

The Veteran's chronic synovitis of the right elbow was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  In addition, evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened. Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the veteran. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

II.  Analysis

The Veteran's January 1967 enlistment examination notes 
spurring of the medial aspect of the articulatory margin of 
the ulna in the Veteran's right elbow.  A clinical 
examination performed at that time revealed that the Veteran 
was able to extend his right elbow nearly fully and 
demonstrated good motion in general.  Service treatment 
records from June 1967 reflect that the Veteran was treated 
for complaints of tenderness in his right shoulder and elbow.  
Consistent with the right elbow disorder noted in his 
enlistment examination, the Veteran reported that he 
sustained a right elbow injury while playing baseball 
approximately six or seven years before his enlistment in 
active duty.  He stated that since his pre-service injury, he 
experienced ongoing pain and decreased motion in his right 
elbow.  An examination of the elbow performed at that time 
revealed that he was able to extend his right elbow to 10 
degrees and perform flexion movements to 110 degrees with 
full supination.  At a July 1967 examination, the Veteran was 
diagnosed with chronic synovitis of the right elbow with 
residual limitations of range of motion, which was sustained 
prior to service.
 
Based upon the service records outlined above, the Board 
finds that the Veteran's right elbow cannot be presumed to 
have been sound at his entry into active duty service, and 
that he sustained a right elbow injury prior to his 
enlistment.  The question for the Board is now whether the 
Veteran's pre-service right elbow injury was aggravated 
during his active duty service beyond the normal progression 
of his disorder.

In this regard, the Board notes that the Veteran's July 1967 
in-service examination report reflects the service examiner's 
opinion that the Veteran's disorder had not been aggravated 
by his active duty service beyond the normal progression of 
the disorder.  Based upon these findings, the Veteran was 
disqualified from active duty service.
 
The only post-service treatment record in the claims file are 
letters of November 2003 and June 2005 from Dr. Michael 
Lambert, which simply state that the Veteran sustained a 
right elbow injury in 1967 during his active duty service.  
According to Dr. Lambert, the Veteran has experienced limited 
range of motion and pain in his right elbow since this 
injury.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In this regard, the Board notes that the letters provided by 
Dr. Lambert do not express any opinion as to whether the 
reported 1967 injury caused an aggravation of the Veteran's 
pre-existing right elbow injury.  As such, this evidence does 
not rebut the military examiner's July 1967 finding that the 
Veteran's right elbow synovitis pre-existed service and was 
not aggravated by service beyond the normal progression of 
that disorder.

To the extent that the letters from Dr. Lambert look to 
assert that a new right elbow injury was sustained by the 
Veteran during service, such assertions are also rebutted by 
the absence of service treatment records reflecting the 
occurrence of such an injury.  Moreover, although the service 
treatment records reflect treatment in 1967 for the Veteran's 
right elbow, these records do not reflect that the Veteran 
reported an in-service occurrence.  In fact, the Veteran only 
reported right elbow symptoms which had persisted since a 
baseball injury which occurred six or seven years before his 
enlistment into service.  Under the circumstances, the record 
also does not support a finding that the Veteran sustained a 
new injury during his active duty service.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed at his 
November 2005 hearing before a Decision Review Officer (DRO).  
At that time, the Veteran asserted that in June or July of 
1967 during his active duty service, he fell while running 
and sustained a right elbow injury.  He stated that he sought 
treatment for his right elbow at a dispensary, but admitted 
that he did not seek treatment for the reported injury 
following his discharge from service.  Although the Veteran 
acknowledged that he sustained an injury to his right elbow 
prior to active duty service, he asserted that his in-service 
fall aggravated his right elbow disorder.

Even if the Veteran's testimony could be construed as 
claiming the occurrence of a new injury during service, such 
an assertion is substantially rebutted by the complete 
absence of evidence in the service records of an in-service 
occurrence, as reported by the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

With regard to the Veteran's testimony, the Court has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation for his right elbow synovitis.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).
 
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for chronic synovitis 
of the right elbow, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised effective as of May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule, among other changes, removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for chronic synovitis of the 
right elbow in an April 2005 notice letter.  In a separate 
April 2006 notice letter, the Veteran was also notified that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Following a reasonable period of time in which 
the Veteran was afforded the opportunity to respond to the 
RO's notice letter, the matter was readjudicated by the RO, 
following a Board remand, in an August 2009 Supplemental 
Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records have been 
obtained.  At his November 2005 RO hearing, the Veteran 
testified that he did not seek any VA or private treatment 
for his right elbow following service.  Based upon the 
Veteran's testimony at his DRO hearing that he received 
Social Security disability benefits, this matter was remanded 
by the Board in order that the RO make efforts to obtain 
records from the Social Security Administration (SSA).  
Multiple requests for the Veteran's records were made to SSA 
in November 2007, March 2009, and May 2009.  In conjunction 
with the RO's direct inquiries with SSA, a letter was mailed 
to the Veteran in November 2007 which advised him of the RO's 
efforts to obtain his SSA records, and requested the Veteran 
to provide any SSA records or other documentation in his 
possession.  Ultimately, in August 2009, SSA advised the RO 
that the Veteran's disability medical records were 
unavailable.  Under the circumstances, the Board finds that 
the RO has expended reasonable efforts to obtain the 
Veteran's SSA records.  38 C.F.R. § 3.159(c)(2).

The Board notes that the Veteran has not been provided a VA 
examination to assess the nature and etiology of his present 
right elbow disorder.  Under 38 U.S.C.A. § 5103A(d), a VA 
medical examination is to be afforded where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, after 
taking into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the evidence establishes that the 
Veteran's right elbow disorder was not aggravated in service, 
and that the Veteran did not incur a new injury during 
service.  Under the circumstances, a VA examination to assess 
the nature and etiology of the Veteran's psychiatric disorder 
is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to service connection for chronic synovitis of 
the right elbow is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


